On the merits:
Cole, J.
The cause of the controversy is the same as in the suits Nos. 6262 and 6338, just decided.
A rule was taken on Judson & Co. to show cause why they should not pay the sum of eight hundred dollars, the proceeds of the two notes into the hands of the administrator of Thompson’s estate.
Upon trial of the rule, the District Judge ordered the money to be deposited in the hands of the Clerk of the court, to abide the decisions of the suits of Boyle and of Mrs. Johnstm.
The administrator of Thompson’s estate appealed.
There is no error in the judgment. It was in the furtherance of justice, that the court should not order the money to be delivered to one party, when there were several contesting for the same, until the respective rights of all the claimants were adjudicated upon.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court below upon the rule be affirmed, and that the succession of John 8. Thompson pay the costs of both courts.